Duckworth; Justice.
The judgment of January 13, 1943, sustaining ground 1 of the demurrer filed on October 29, 1942, is not excepted to, and therefore it is the law of the case. Clark v. Ganson, 144 Ga. 544 (87 S. E. 670) ; Turner v. Willingham, 148 Ga. 274 (96 S. E. 565) ; Speer v. Alexander, 149 Ga. 765 (102 S. E. 150) ; Georgia Railway &c. Co. v. Kelly, 150 Ga. 698 (105 S. E. 300) ; Howell v. Fulton Bag & Cotton Mills, 188 Ga. 488 (4 S. E. 2d, 181) ; Rivers v. Key, 189 Ga. 832, (7 S. E. 2d, 732). Whether that ruling was right or wrong it is the law of the case, and is conclusive upon all parties thereto, and under it the petition as amended at that time alleged no cause of action. The amendment offered on January 29, 1943, added nothing new or of substance, but was a mere elaboration of the averments of the original petition. Therefore, under the law of the case, the petition as finally amended alleged no cause of action, and the court did not err in sustaining the ground of demurrer assailing the amended petition upon this ground.

Judgment affirmed on main hill of exceptions.


Cross-hill of exceptions dismissed. All the Justices concur.

George & John L. Westmoreland, for plaintiffs.
Isaac M. Wengrow and Albert E. Mayer, for defendants.